Citation Nr: 9935648	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-26 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a digestive disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran has over 20 years of honorable, non-continuous 
active military and naval service from November 1944 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which continued a 20 percent 
disability rating for a digestive disorder.  The veteran 
appealed the decision to the Board which remanded the case to 
the RO in July 1998 for further development.  After 
completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected digestive disorder is 
manifested by moderate symptoms including diarrhea, mild 
anemia and stable weight.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
digestive disorder have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, 
Diagnostic Codes 7328, 7329 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his service-connected digestive disorder 
because the disorder is more disabling than contemplated by 
the current 20 percent rating.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The RO granted service connection for tuberculosis of the 
ileum and cecum by a November 1964 rating decision that 
assigned a disability rating of 100 percent pursuant to 
Diagnostic Code (DC) 7331.  In December 1965 the RO assigned 
a staged reduction in the evaluation of the service-connected 
digestive disorder culminating in a 20 percent disability 
rating pursuant to DC 7331-7329.  The RO continued the 20 
percent disability rating in October 1991 and February 1997, 
pursuant to DC 7329.  In an April 1999 Supplemental Statement 
of the Case the RO cited DC 7328 in support of continuing the 
20 percent evaluation of the veteran's digestive disorder.

VA medical records document the veteran's recurring 
intestinal disorder beginning in-service in March 1964.  The 
veteran was diagnosed in service with tuberculosis of the 
ileum and cecum.  Service medical records disclose that in 
June 1964, upon discovery of extensive small bowel disease, 
Air Force doctors performed a right ileocolectomy and removed 
18 inches of the veteran's distal terminal ileum.  After the 
small intestinal resection the veteran's postsurgical 
symptoms included anemia and diarrhea with frequent stools 
each day.  An in-service medical examination in June 1969 
disclosed that the veteran weighed 180 pounds.  In April 1974 
the veteran underwent VA hospitalization for a 
cholecystectomy with intraoperative cholangiogram.  Hospital 
records from June 1979 include diagnoses for status post 
ileocolotomy and mild diarrhea and hospital records from July 
and August 1990 describe surgery for a right colectomy.  VA 
treatment records from July and August 1996 disclose 
treatment for chronic diarrhea and document the veteran's 
weight at between 190 and 195 pounds.

A VA physician who provided an intestinal examination in 
November 1996 diagnosed the veteran with a history of 
tuberculosis ileitis/appendicitis, status post resection, 
requiring only vitamin B12 supplemental shots.  The physician 
also noted "no evidence of long term sequelae as a result of 
the infection or the surgery" except for the B12 
supplementation.  Examination findings included anemia, 
stable weight of 198 pounds and no evidence of malnutrition.  
The veteran reportedly denied nausea, constipation, diarrhea, 
or bowel or abdominal disturbance.  However, in written 
statements in May and September 1997 the veteran excepted to 
these denials ascribed to him and claimed chronic diarrhea 
and loose stools at least 10 times daily and the need to take 
large amounts of medication for his digestive disorder.

The VA physician who provided an intestinal examination in 
October 1998 also diagnosed the veteran with status post 
terminal ileum, cecal resection, partial ascending colon 
resection due to ileitis and appendicitis from tuberculosis 
and secondary anemia due to a vitamin B12 deficiency 
resulting from the ileum resection.  The examiner further 
noted the veteran's need to continue vitamin B12 injections 
for the rest of his life.  Examination findings included a 
current weight of 199 pounds, mild anemia, normal active 
bowel sounds and a soft, nontender, nondistended abdomen 
without organomegaly.  The examiner also noted that the 
veteran denied melena, hematochezia, abdominal pain or 
unwanted weight loss and that he had about three to five 
bowel movements a day without uncontrolled urgency, leakage 
or soiled underwear as long as he stayed on his regular 
medication.

Under 38 C.F.R. § 7328, pertaining to resection of the small 
intestine, a 60 percent disability rating is warranted for 
marked interference with absorption and nutrition manifested 
by severe impairment of health objectively supported by 
examination findings including material weight loss; a 40 
percent disability rating is warranted for definite 
interference with absorption and nutrition manifested by 
impairment of health objectively supported by examination 
findings including definite weight loss; a 20 percent 
disability rating is warranted for a symptomatic disorder 
with diarrhea, anemia and inability to gain weight.

In the Board's judgment the totality of the medical evidence 
describing the veteran's symptomatology does not support the 
conclusion that the veteran's current digestive disorder is 
more disabling than contemplated by the currently assigned 20 
percent evaluation.  Although the veteran's symptomatology 
includes mild anemia, the medical evidence shows that daily 
medication effectively controls his diarrhea and weight, 
which has been substantially stable since 1969.  Moreover, 
the evidence includes no objective examination findings 
indicating definite interference with absorption and 
nutrition including definite weight loss required for a 40 
percent rating.  The Board also has considered whether a 
higher rating is warranted under other codes.  The only other 
DC which appears possibly applicable here is DC 7329, 
pertaining to resection of the large intestine.  However, as 
noted above, there is no evidence of severe symptomatology 
objectively supported by examination findings sufficient to 
support a 40 disability rating under this DC.  Instead, the 
Board finds that the veteran's mild anemia and other 
symptomatology controlled by medication constitutes no more 
than moderate disability for which the current 20 percent 
rating is warranted.

In reaching its decision the Board carefully considered the 
history of the veteran's digestive disorder and, as 
discussed, the possible application of other provisions of 38 
C.F.R., Parts 3 and 4, including an extra-schedular 
evaluation.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  As to an extra-schedular rating, the record 
does not show the veteran's disabilities to be so exceptional 
or unusual, with factors such as marked interference with 
employment or repeated hospitalization, as to render 
application of the regular schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an disability rating in excess of 20 percent 
for a digestive disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

